    Case: 1:19-cv-06330 Document #: 34 Filed: 02/06/20 Page 1 of 7 PageID #:169




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

 KARAMELION LLC,

                            Plaintiff,
                                                Case No. 19-CV-06330
        v.
                                                Judge Sharon Johnson Coleman
 FIBAR USA LLC,

                            Defendant.


        MOTION AND MEMORANDUM IN SUPPORT OF
  DEFENDANT FIBAR USA LLC’S MOTION TO STAY PROCEEDINGS

   The Defendant, Fibar USA LLC (“Defendant”), respectfully requests a stay of

this litigation other than briefing and related activities regarding Defendant’s Motion

to Dismiss. (Dkt. No. 23; Motion to Dismiss). A stay will 1) simplify the issues and

streamline the trial, 2) reduce the burden and cost of litigation on the parties and the

court, and 3) will not unduly prejudice or tactically disadvantage the Plaintiff. Early

resolution of Defendant’s motion should lead to an early end to 10 identical lawsuits

filed by this plaintiff and head off additional suits.

   I.        APPLICABLE LAW

   A court may stay proceedings as part of its inherent power “to control the

disposition of the cases on its docket with economy of time and effort for itself, its

counsel and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936); Tex.


                                            1
    Case: 1:19-cv-06330 Document #: 34 Filed: 02/06/20 Page 2 of 7 PageID #:170




Indep. Producers & Royalty Owners Ass'n v. EPA, 410 F.3d 964, 980 (7th Cir.2005).

The Court may stay discovery pending the resolution of dispositive motions,

including motions to dismiss. Rustom v. Rustom, No. 17 C 9061, 2018 WL 2423508,

at *5 (N.D. Ill. May 29, 2018). See In re Sulfuric Acid Antitrust Litig., 231 F.R.D.

331, 337 (N.D. Ill. 2005) (“Stays are often deemed appropriate where the motion to

dismiss can resolve the case.”); Florsheim Shoe Co. v. United States, 744 F.2d 787,

797 (Fed.Cir.1984) (proper to enter order staying discovery pending resolution of

motion to dismiss).

    In deciding whether to grant a stay, courts will “balance the competing interests

of the parties and the interest of the judicial system.” Markel Am. Ins. Co. v. Dolan,

787 F.Supp.2d 776, 779 (N.D.Ill.2011) (citing Landis, 299 U.S. at 254–55 (The court

“must weigh competing interests and maintain an even balance.”)). Courts generally

consider three factors when determining whether to grant a stay: (1) whether a stay

will simplify the issues in question and streamline the trial; (2) whether a stay will

reduce the burden of litigation on the parties and on the court; and (3) whether a stay

will unduly prejudice or tactically disadvantage the non-moving party. See

Nicholson v. Nationstar Mortg. LLC of Del., No. 17-cv-1373, 2018 WL 3344408, at

*4 (N.D. Ill. July 6, 2018).




                                          2
    Case: 1:19-cv-06330 Document #: 34 Filed: 02/06/20 Page 3 of 7 PageID #:171




    II.      ARGUMENT

          Within the past two years, Plaintiff has filed over 30 cases in various

jurisdictions alleging the infringement of the patents-in-suit.1 Plaintiff’s multidistrict

campaign has resulted in voluntary dismissals and 11 open cases.

             A. A Stay Will Simplify the Issues and Streamline the Trial

          Staying the case will focus the court on three threshold issues that are common

to every case filed by Plaintiff – the invalidity of the patent because of invalid

inventor oaths, the unavailability of damages because the claims require additional

third-party hardware not accused in the Complaint, and the invalidity of the asserted

claims because there are mixed apparatus/method claims. (Dkt. No. 23; Motion to

Dismiss). Courts have held that a stay should be granted until a threshold issue is

decided by the court. See DeSimone v. Danaher Corp., No. 17-cv-5232, 2018 WL

4181483, at *11 (N.D. Ill. Aug. 13, 2018) (granting stay of deadlines until resolution

of the threshold issue of whether parties should be litigating the case at all).

Defendant’s motion to dismiss alleges three threshold issues. “As Defendants point

out and Plaintiffs do not dispute, the pending Motion for Judgment on the Pleadings

presents threshold legal questions. In addition, resolution of the Motion for



1
 See Case Nos.; 2:18cv330; 1:19cv413, 2:18cv331, 8:19cv1558, 1:19cv746, 1:19cv1394, 4:19cv3692,
5:19cv1833, 8:19cv1864, 1:18cv1671, 1:18cv1150, 1:18cv1670, 1:18cv1672, 1:19cv411, 1:19cv412,
1:19cv414, 1:19cv744, 1:19cv1202, 1:19cv1393, 1:19cv6329, 4:19cv6016, 4:19cv8451, 1:18cv1309,
1:18cv670, 1:18cv670, 2:18cv442, 3:19cv3692, 3:19cv6016, 3:19cv8451, 4:19cv689, 1:20cv142,
4:20cv341.

                                                3
       Case: 1:19-cv-06330 Document #: 34 Filed: 02/06/20 Page 4 of 7 PageID #:172




Judgment on the Pleadings could dispose of the entire case or at least simplify the

issues presented in this action.” Zimmers v. Eaton Corporation, 2016 WL 1322343,

*2 (S.D. Ohio 2016).



             B. A Stay Will Reduce the Burden of Litigation on the Parties and the
                Court

      A stay will reduce the burden of litigation on the parties and on the court. When

analyzing the burden on the court and the parties, this Court has noted that a stay

reduces motion practice and discovery. See Zebra Techs. Corp. v. Typenex Med.,

LLC, No. 18 C 4711, 2018 WL 6567076, at *4 (N.D. Ill. Dec. 13, 2018) (This Court

granted stay in patent infringement case while threshold issue was being decided).

In Zebra Techs, the court held that a stay would reduce the burden of litigation on

both the parties and the Court by narrowing the discovery and motion practice. If a

stay was granted, both parties would not have to move forward with discovery,

which would lessen the burden on the parties, especially Plaintiff with numerous

other open cases to tend to.

      A stay would also reduce the Court’s burden, by minimizing the allocation of

judicial resources. Within this district alone, Plaintiff has filed three cases, all

pending.2 A stay will lift this Court’s burden and minimize this Court’s allocation of


2
    See 1:19cv6329 and 1:19cv6329.

                                            4
    Case: 1:19-cv-06330 Document #: 34 Filed: 02/06/20 Page 5 of 7 PageID #:173




resources. “One patent infringement case is complex enough, but creating two cases

out of one, each with separate discovery deadlines, claim construction hearings,

dispositive motions, and trials, is unnecessarily burdensome and an unwise

allocation of judicial resources. “Arris Solutions, Inc. v. Sony Interactive

Entertainment LLC, 2017 WL 4536415, *1-*3 (N.D. Cal. 2017. See Kerotest Mfg.

Co. v. C-O-Two Fire Equipment Co., 342 U.S. 180, 183 (1952) (conserving judicial

resources justified stay in patent case subject to dual litigation). Therefore, a stay

will reduce the burden on the court by conserving judicial resources.

         C. A Stay Will Not Unduly Prejudice or Tactically Disadvantage
            Plaintiff

   A stay will not tactically disadvantage Plainitff by merely delaying discovery.

Trading Techs. Int'l, Inc. v. BCG Partners, Inc., 186 F. Supp. 3d 870, 877 (N.D. Ill.

2016) (“[T]he potential for delay ‘does not, by itself, establish undue prejudice.”)

Further, a stay will not prejudice the Plaintiff because a stay does not influence

Plaintiff’s potential monetary damages. “A stay will not diminish the monetary

damages to which [the patentee] will be entitled if it succeeds in its infringement

suit—it only delays realization of those damages and delays any potential injunctive

remedy.” VirtualAgility Inc. v. Salesforce.com, Inc., 759 F.3d 1307, 1318 (Fed. Cir.

2014). See Zebra Techs. Corp., 2018 WL 6567076, at *4. (“Moreover, if Zebra

prevails on its claims, Zebra may collect monetary damages for any infringement

that occurs while the case is stayed.”) Also see j2 Glob., Inc. v. Integrated Glob.
                                          5
    Case: 1:19-cv-06330 Document #: 34 Filed: 02/06/20 Page 6 of 7 PageID #:174




Concepts, Inc., No. C-12-02971-RMW, 2013 WL 5688599, at *2 (N.D. Cal. Oct.

18, 2013) (no showing of irreparable harm arising from stay where plaintiff could

recover damages if it ultimately succeeded on the merits). Here, the patents have

expired – no injunction is possible regardless. Thus, Plaintiff will not be prejudiced.

   III.   CONCLUSION

   Granting the Defendant’s requested stay will simplify the issues and prevent

considerable wastes of resources, while causing no undue prejudice or disadvantage

to the Plaintiff. The Defendant therefore respectfully requests, that the Court stay

this litigation in its entirety until Judge Coleman renders her opinion regarding

Defendant’s Motion to Dismiss.



February 6, 2020                        Respectfully submitted,

                                        /s/ Gregory C. Schodde
                                        Gregory C. Schodde
                                        Amber J. Carpenter
                                        MCANDREWS, HELD & MALLOY, LTD.
                                        500 West Madison Street, 34th Floor
                                        Chicago, Illinois 60661
                                        (312) 775-8000
                                        (312) 775-8100 (Fax)
                                        GSCHODDE@mcandrews-ip.com
                                        Counsel for Defendant, Fibar USA, LLC




                                          6
   Case: 1:19-cv-06330 Document #: 34 Filed: 02/06/20 Page 7 of 7 PageID #:175




                                       ORDER


      IT IS ORDERED, that all proceedings and deadlines, in this case, be stayed until

Judge Coleman issues a ruling on Defendant’s Motion to Dismiss.




DATED:                               /s/

                                     UNITED STATES DISTRICT JUDGE




                                           7
